307 S.W.3d 217 (2010)
STATE of Missouri, Respondent,
v.
Lewis M. JOHNSON, Appellant.
No. ED 93052.
Missouri Court of Appeals, Eastern District, Division One.
March 30, 2010.
Ron Ribaudo, Lake St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Lewis Johnson ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of trafficking in the second degree and trespass in the first degree. He contends that the trial court erred in denying his motion to dismiss the charges because his constitutional rights to a speedy trial were violated.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *218 with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).